Opinion filed March 19, 2009 











 








 




Opinion filed March 19,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-08-00198-CV
                                                    __________
 
                         IN THE INTEREST OF S.A.S./S.A.E., A CHILD
 

 
                                          On
Appeal from the 35th District Court
 
                                                          Brown
County, Texas
 
                                              Trial
Court Cause No. ADPT00194
 

 
                                             M
E M O R A N D U M   O P I N I O N
Gary
Lee Strickland appeals from the trial court=s
order allowing the adoption of S.A.S. after Strickland=s parental rights were terminated.  The order
changed the child=s
name to S.A.E.  We affirm.




Appellant=s court-appointed counsel
has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has
provided appellant with a copy of the brief and advised appellant of his right
to review the record and file a response to counsel=s brief.  A response has been filed.
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403(Tex.
Crim. App. 2008); In re A.V, 113 S.W.3d 355 (Tex. 2003); Stafford v.
State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
In
his response, Strickland challenges the adoption on the grounds that no
evidence was presented at trial to support the involuntary termination of his
parental rights and that there was no evidence presented that it was in the
best interest of the child that his rights be terminated.  We disagree.  The
record reflects that Strickland had been confined in prison for burglary and
arson since 2004; that he had a parole and expected release date of May 28,
2008; that his parole had been denied; that a new parole and release date had
been set for 2010; that Strickland was in prison when the child was born; and
that he had not seen the child.  The record further reflects that Strickland
had failed to provide any support in Aany
way@ for the child. 
Strickland=s
convictions resulted from breaking into the maternal grandmother=s home, stealing shotguns
and jewelry, and burning the maternal grandmother=s
husband=s pickup. 
There was also testimony that Strickland threw a brick at the maternal
grandmother, hitting the vehicle she was in at the time.  The trial court
entered findings that the clear and convincing evidence established that
Strickland engaged in criminal conduct that resulted in his conviction of an
offense and confinement or imprisonment and inability to care for the child for
not less than two years from the 2007 date the petition to terminate was filed
and that termination was in the best interest of the child.  The record
supports not only the trial court=s
findings on termination but also as to the adoption.  Strickland=s contentions are
overruled.
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit.
The
motion to withdraw is granted, and the order is affirmed.
 
PER CURIAM
March 19, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.